DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: In line 3, please change ‘supportis’ to – support is --.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: In line 1, please change ‘rail)’ to – rail --.  Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/25/2022 is acknowledged. The traversal is on the ground(s) that there is no burden on the examiner to examine all 3 separate groups of invention.  This is not found persuasive because the presence of multiple inventions would not necessary, in and of itself, cause an undue burden on the examiner because of the excessive time required to perform searches of different inventions. However, the burden on the examiner extends to PATENTABILITY ISSUES associated with, and evolving from, searching multiple different inventions. Issues related to one statutory class are generally very different from those of other statutory classes. That is, issues arising from method claims would potentially be very different from those of article or apparatus claims, and may require complex evidence to resolve critical issues which would be dissimilar and unfamiliar to an examiner in an unrelated art area. Hence, the examination of multiple inventions, in this case directed to Group I- a support device, Group II- a method of manufacturing a support device, Group III- a solar module, represents a serious and undue burden on the examiner because of excessive and non-overlapping searches, and the evolution of complex and unfamiliar patentability issues relating to examining multiple and distinct inventions. Restriction is therefore proper under guidelines of MPEP 803.
The requirement is still deemed proper and is therefore made FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 8-9, 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12 of copending Application No. 17/488354 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3, 5-6, 8-9, 11-12 are generic to all that is recited within claims 1, 6-12 of copending Application No. 17/488354. In other words, claims 2-7 and 18-36 of copending Application No. 17/488354  fully encompass the subject matter of claims 1-3, 5-6, 8-9, 11-12 and therefore anticipate claims 1-3, 5-6, 8-9, 11-12. Since claims 1-3, 5-6, 8-9, 11-12 are anticipated by claims 1, 6-12 of the Application, they are not patentably distinct from claims 1, 6-12 of copending Application No. 17/488354. Thus, the invention of claims 1, 6-12 of the copending Application is in effect a “species” of the “generic” invention of claims 1-3, 5-6, 8-9, 11-12. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-3, 5-6, 8-9, 11-12 are fully anticipated, (fully encompassed), by claims 1, 6-12 of the Application, claims 1-3, 5-6, 8-9, 11-12 are not patentably distinct from claims 1, 6-12 of copending Application No. 17/488354, regardless of any additional subject matter present in claims 1, 6-12. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cusson et al. (US2010/0236183).
For claim 1, Cusson et al. discloses a device for supporting solar modules (figs. 25-28), comprising: a base rail (201) and an upper support (20, 203) arranged on the base rail for holding an upper end of a solar module, having a first support element (203) and a second support element (20); wherein the first support element and the second support element are movably connected to one another in such a way that the first support element is movable relative to the second support element between a first position and a second position; the upper support extends up to a first height above the base rail when the first support element is arranged in the first position (fig. 28, when 203 is connected to 2031 (right)); and the upper support extends up to a second height above the base rail, which is different from the first height, when the first support element is arranged in the second position (when 203 is connected to 2031 (left)).
For claim 2, Cusson et al. discloses that the base rail (fig. 28, 201) has a first receiving opening (2031 right) and a second receiving opening (2031 left); the upper support has a first connection element (bolts) arranged on the first support element (203) and a second connecting element (bolts, 202) arranged on the second support element (20); the first connecting element (203) is arranged in the first receiving opening when the first support element is in the first position; and the first connecting element is arranged in the second receiving opening (2031 left) when the first support element is in the second position.
For claim 4, Cusson et al. discloses that the second connecting element (fig. 28, 202) is arranged in a stationary manner in a further receiving opening of the base rail (202).
For claim 5, Cusson et al. discloses that the upper support (20, 203) may be arranged in a first holding position in which the upper support is configured to hold a solar module at a first angle relative to the base rail (when connected to right 2031), and in a second holding position in which the upper support is configured to hold a solar module at a second angle relative to the base rail which is different from the first angle (when connected to left 2031).
For claim 6, Cusson et al. discloses that the upper support (20, 203) is arranged in the first holding position when the first support element is arranged in the first position (when connected to right 2031), and the upper support is arranged in the second holding position when the first support element is arranged in the second position (when connected to left 2031). 
For claim 7, Cusson et al. discloses that the first support element (203) is fixable in the first position and in the second position, respectively, with respect to the second support element (20).
For claim 8, Cusson et al. discloses that the first support element (203)is movable relative to the second support element (20) into a transport position of the first support element, and the second support element is movable relative to the base rail into a transport position of the second support element in such a way that the upper support is arranged substantially within the base rail when the first support element and the second support element are arranged in the respective transport position (figs. 22-23).
For claim 9, Cusson et al. discloses a lower support (fig. 28, 204) arranged on the base rail for holding a lower end of a solar module.
For claim 11, Cusson et al. discloses that the base rail (fig. 25, 201) is configured to receive and route a cable of a solar module (the base rail is u-shaped and has a channel).
For claim 12, Cusson et al. discloses that the base rail (fig. 29, 201) is configured for arranging one side of a ballast holding device thereon in such a way that the ballast holding device rests at least in sections on the base rail and the upper support is configured to be arranged at least in sections in at least one opening of the ballast holding device when it rests at least in sections on the base rail, the upper support being shaped in such a way that it substantially prevents an upward movement of the ballast holding device in this case (the base rail is configured to hold a ballast holding device because of the channels available on the base rail, moreover the ballast holding device is not positively claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cusson et al. (US2010/0236183) in view of Tripp et al. (US2017/0133977).
For claim 10, Cusson et al. does not disclose that the upper support has a deflector holder, which is configured to hold a wind deflector on the upper support in such a way that the wind deflector is arranged at a first deflector angle relative to the base rail when the first support element is arranged in the first position, and the wind deflector is arranged at a second deflector angle relative to the base rail when the first support element is arranged in the second position.
Tripp et al. discloses a device for supporting solar modules (fig. 7) with an upper support (504) that has a deflector holder, which is configured to hold a wind deflector (200) on the upper support.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a deflector holder to the upper support of Cusson et al. as made obvious by Tripp et al., the deflector holder configured to hold a wind deflector on the upper support in such a way that the wind deflector is arranged at a first deflector angle relative to the base rail when the first support element is arranged in the first position, and the wind deflector is arranged at a second deflector angle relative to the base rail when the first support element is arranged in the second position to provide wind deflection and increase the durability of the device.  


Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cusson et al. (US2010/0236183).
For claim 13, Cusson et al. discloses a device according to claim 1, comprising: a base rail (fig. 25, 201); and an upper support (20, 203) for holding an upper end of a solar module, having a first support element (203) and a second support element (20), wherein the first support element and the second support element are movably connected to one another in such a way that the first support element is movable relative to the second support element between a first position and a second position, wherein the upper support is configured to be arranged on the base rail for manufacturing a device for supporting solar modules and the first support element is configured, in this case to be arranged in the first position (when connected to right 2031) in such a way that the upper support element extends up to a first height above the base rail; and to be arranged in the second position (when connected to left 2031) in such a way that the upper support element extends up to a second height above the base rail, which is different from the first height.
         It would have been obvious to one having ordinary skill in the art at the time the invention was made to break the components down and assemble them into kit form.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633